J-S33027-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :    IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                          Appellee     :
                                       :
                 v.                    :
                                       :
RYHEEME ROBERT WOOD                    :
                                       :
                         Appellant     :    No. 1929 MDA 2016

            Appeal from the Judgment of Sentence April 6, 2016
             In the Court of Common Pleas of Franklin County
            Criminal Division at No(s): CP-28-CR-0000994-2015

BEFORE:     BENDER, P.J.E., OTT, J., and STRASSBURGER, J.*

DISSENTING MEMORANDUM BY STRASSBURGER, J.:

                                           FILED NOVEMBER 21, 2017

      Because I agree with the trial court that Wood forfeited his right to

counsel, I respectfully dissent.




*Retired Senior Judge assigned to the Superior Court.